Exhibit 10.1
 
 
 
MUTUAL TERMINATION AGREEMENT AND RELEASE


         This Mutual Termination Agreement and Release ("Agreement") is entered
into as of October 19, 2009 (the "Effective Date") by and between Black Oak
Resources, LLC, a Delaware limited liability company ("Black Oak"), and Legacy
Reserves Operating LP, a Delaware limited partnership (“Legacy”).  Black Oak and
Legacy are referred to herein individually as a “Party” and collectively as the
“Parties”.


RECITALS:


         WHEREAS, Black Oak and Legacy are parties to that certain Participation
Agreement dated as of September 24, 2008 (the "Participation Agreement");


         WHEREAS, the Parties desire to terminate the Participation Agreement
and to and release each other from all duties, rights, claims, obligations and
liabilities arising from, in connection with, or relating to, the Participation
Agreement as provided herein;


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:


Section 1.                        Termination of Participation Agreement.  The
Parties agree that, effective immediately, the Participation Agreement is hereby
terminated and is no longer in force or effect as of the Effective Date.


Section 2.                        Mutual Release.  Each of the Parties does
hereby unequivocally release and discharge the other Party and any of its
respective officers, directors, agents, managers, employees, representatives,
equityholders, legal and financial advisors, parents, subsidiaries, affiliates,
principals or partners, and any heirs, executors, administrators, successors or
assigns of any said person or entity, from any and all duties, rights, claims,
obligations and liabilities arising from, in connection with, or relating to,
the Participation Agreement, or any action or failure to act under the
Participation Agreement or in connection therewith.


Section 3.                        Representations of the Parties. Each Party
represents to the other Party that: (a) it is duly organized and validly
existing under the laws of the jurisdiction of its incorporation and in good
standing; (b) it has power to execute and perform its obligations under this
Agreement and has taken all necessary action to authorize such execution,
delivery and performance; (c) such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its charter
or bylaws, any order or judgment of any court or other agency of government
applicable to it or any of its assets or any contractual restriction binding on
or affecting it or any of its assets; (d) all governmental and other consents
that are required to have been obtained by it with respect to this Agreement
have been obtained and are in full force and effect and all conditions of any
such consents have been complied with; and (e) its obligations under this
Agreement constitute its legal, valid and binding obligations, enforceable in
accordance with their respective terms.
 
1

--------------------------------------------------------------------------------


 
Section 4.                        Press Release & Form 8-K. Black Oak
acknowledges that Legacy is required to file a Current Report on Form 8-K, of
copy of which has been reviewed and approved by Black Oak, with the Securities
and Exchange Commission announcing the termination of the Participation
Agreement. Other than such Form 8-K, neither Party shall have the right to make
a public announcement regarding this Agreement and the termination of the
Participation Agreement unless such announcement will be made in writing and the
form and contents thereof have been previously approved in writing by the other
Party.


Section 5.                        Entire Agreement. This Agreement supersedes
all prior discussions, representations, warranties and agreements, both written
and oral, among the Parties with respect to the subject matter hereof, and
contains the sole and entire agreement among the Parties with respect to the
subject matter hereof.  No prior drafts of this Agreement and no words or
phrases from any such prior drafts shall be admissible into evidence in any
action, suit or other proceeding involving this Agreement.  Additionally, for
the avoidance of doubt and without limiting the foregoing, it is the intention
of the parties hereto that this Agreement supersede any provision or condition
in the Participation Agreement itself, including but not limited to Article 8
thereof, that would otherwise operate to limit or restrict the ability of the
parties hereto to terminate the Participation Agreement.


Section 6.                        Severability. If any provision of this
Agreement is held to be illegal, invalid or unenforceable under any present or
future laws, and if the rights or obligations of any Party hereto under this
Agreement will not be materially and adversely affected thereby, (a) such
provision will be fully severable, (b) this Agreement will be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, and (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance from this Agreement.


Section 7.                        Governing Law. This Agreement shall be
interpreted under the laws of the State of Texas without reference to Texas
conflicts of law provisions.


Section 8.                        Further Assurances.  Each Party hereto shall,
from time to time, do and perform such further acts and execute and deliver such
further instruments, assignments and documents as may be required or reasonably
requested by any other Party to establish, maintain or protect the respective
rights and remedies of the Parties hereto and to carry out and effect the
intentions and purposes of this Agreement.


Section 9.                        Binding Effect.  All of the terms and
provisions of this Agreement will be binding upon and inure to the use and
benefit of each Party and its respective heirs, successors, legal
representatives.
 
2

--------------------------------------------------------------------------------


 
Section 10.                        Counterparts.  This Agreement may be executed
in multiple counterparts, each of which will be deemed an original but all of
which will constitute but one Agreement.




IN WITNESS WHEREOF, the Parties have caused this Mutual Termination Agreement
and Release to be duly executed as of the date first above written by their
respective officers duly authorized.
 

  BLACK OAK RESOURCES, LLC          
 
By:
/s/ Michael E. Black       Michael E. Black        President          

 
LEGACY RESERVES OPERATING LP
 
By:   Legacy Reserves Operating GP, LLC its
General Partner
         
 
By:
/s/ Steven H. Pruett       Steven H. Pruett        President and Chief Financial
Officer          

--------------------------------------------------------------------------------


